Exhibit 10.1
JUHL WIND, INC.


OPTION AGREEMENT
 
THIS OPTION AGREEMENT (the “Agreement”) is entered into, effective as of June
29, 2009, (the “Grant Date”), by Juhl Wind, Inc., a Delaware corporation (the
“Corporation”), and Wesley K. Clark (the “Optionee”).
 
R E C I T A L S
 
The Corporation has determined to provide the Optionee with an option as
approved by the Board of Directors of the Corporation, and the Optionee is
willing to enter into this Agreement in consideration of the grant of the
Option.  Only one Agreement will be signed by the parties, and this Agreement as
originally signed shall be maintained with the books and records of the
Corporation, with a copy of this Agreement provided to Optionee.  This Option is
granted outside the Corporation’s 2008 Incentive Compensation Plan.
 
NOW, THEREFORE, the Corporation and the Optionee covenant and agree as follows:
 
1.           GRANT OF OPTION; EXERCISABILITY CONDITIONS.
 
 
(a)
Subject to the terms regarding “Vesting” below and the other terms set forth
below, in consideration for services provided and nondisclosure and
noncompetition covenants and proprietary rights assignment given by the
Optionee, the Corporation hereby grants to the Optionee the option to acquire
from the Corporation up to Five Hundred Thousand (500,000) shares of Common
Stock (each individually, a “Share”) of the Corporation at the price of Two
Dollars ($2.00) per Share (the “Option Price”; and such option sometimes
referred to as the “Option”).  This agreement is intended to be a non-qualified
option whose grant is not intended to fall within the provisions of Code Section
422.

 
 
(b)
The Option shall be exercisable by Optionee only to the extent that it and the
Shares being purchased upon exercise shall have vested in accordance with
Section 2 below.

 
 
 

--------------------------------------------------------------------------------

 
 
2.           VESTING.  Options granted shall become, subject to the other terms
referred to herein, exercisable strictly in accordance with the following
schedule:


Date Exercisable
Amount Exercisable
   
June 29, 2009
166,666 shares
June 29, 2010
166,667 shares
June 29, 2011
166,667 shares



 
(a)
Notwithstanding the foregoing provisions of this Section 2, the Corporation may
in its sole discretion at any time after the grant of an Option accelerate
vesting of such Option in whole or in part.



 
(b)
If the Optionee’s service as a director of the Corporation, an Affiliate or
Subsidiary terminates for any reason, the provisions of Section 3(b) shall
govern the exercisability and lapse of Optionee’s Options, and no further
vesting shall occur following the time of termination.  Optionee acknowledges
the provisions of Section 3(b) provide for certain rights in the Corporation to
purchase Shares held by Optionee, whether pursuant to Optionee’s exercise of
Option or otherwise.

 
3.           TERMINATION OF THE OPTION.
 
 
(a)
Unless earlier terminated, the Option will terminate on June 29, 2019.

 
 
(b)
Subject to the provisions of Section 2, if the Optionee’s service as a director
of the Corporation, an Affiliate or Subsidiary terminates for any reason, the
following provisions shall govern the exercisability and lapse of Optionee’s
Options, and no further vesting shall occur following the time of
termination.  Optionee acknowledges the following provisions provide for certain
rights in the Corporation to purchase Shares held by Optionee, whether pursuant
to Optionee’s exercise of Option or otherwise.

 
 
i.
Options issued by the Corporation in favor of Optionee to acquire Shares of the
Corporation are referred to as “Options.”

 
 
ii.
In the event of termination of Optionee’s service as a director of the
Corporation by Optionee for any reason or by Corporation with Cause (as defined
herein), any and all Options which are not vested and exercisable at the time of
termination shall immediately lapse, expire and terminate upon such termination
by Optionee or the Corporation’s provision of notice of such termination, as the
case may be.

 
 
iii.
In the event of termination, prior to the three year anniversary of this
Agreement, of Optionee’s service as a director of the Corporation by Corporation
with Cause, (A) any and all outstanding Options shall immediately lapse, expire
and terminate and (B) Shares which have been purchased by Optionee pursuant to
the exercise of a vested Option may be repurchased by Corporation during the
period commencing on the termination date and continuing for a period of 6
months thereafter, at a purchase price equal to the amount paid by Optionee to
the Corporation therefor, on the terms of purchase provided in subsection v of
this Section 3b.

 
 
2

--------------------------------------------------------------------------------

 
 
 
iv.
However, if Optionee’s service as a director of the Corporation hereunder is
terminated following the three year anniversary of this Agreement, whether by
the Corporation with or without Cause, by Optionee for any reason, or by reason
of Optionee’s death or Permanent Disability, then any vested Options must be
exercised with the exercise price therefor paid, each within 90 days of the date
of termination, and to the extent they are not so exercised, such unexercised
and vested Options shall lapse, expire and terminate; and Shares issued pursuant
to such exercise and any other Shares of Optionee may be repurchased by the
Corporation, by notice provided during the period commencing on the termination
date and continuing for a period of 6 months thereafter, at a purchase price
equal to the Fair Market Value (as herein defined), on the terms of purchase
provided in subsection v of this Section 3b.

 

 
v.
The purchase price (as prescribed in accordance with the terms of this Section
3(b) in the event of a Corporation repurchase of Shares) shall be paid by
issuance of a promissory note in form reasonably provided by the Corporation,
bearing interest at the lowest applicable federal rate on the date of the
issuance of the promissory note.  Principal and interest under the note shall be
payable in equal, quarterly installments over a period of years determined by
the Corporation’s Board of Directors and not to exceed five (5) years (provided
that in the event that more than one-third (1/3) of the total shares of the
Corporation are being purchased at any time, the period attributable to any
remaining installments shall be extended so that the total installment payments
for any such shares shall be paid over a period of seven (7) years).  For
example, if installments have been paid under a note pursuant to an acquisition
of Shares of the Corporation from Optionee for three (3) years at the time the
acquisition of shares of the Corporation from another person commences, where
the total of the shares purchased from Optionee and such other person are more
than one-third of the total shares of the Corporation (if measured at the time
of commencement of purchase of shares in either instance), the remaining amounts
payable to the Optionee will be paid in equal installments over four (4) years
and the other person shall receive all installments over seven (7) years.

 
 
3

--------------------------------------------------------------------------------

 
 

 
vi. 
Certain Definitions

 
(I)     “Cause” shall mean Optionee’s:  (A) conviction of, or indictment for,
criminal negligence or criminal acts in the work place or conviction of a
felony, (B) violation of the Corporation’s policies or procedures that have been
made known to Optionee, or violation by Optionee on Corporation premises of any
law or material regulation, (C) breach or violation of this Agreement, (D)
commission of any act of theft, fraud, dishonesty, or falsification of any
employment, consulting or Corporation records, (E) appropriation of a business
opportunity or transaction in contravention of Optionee’s duties to the
Corporation, (F) any improper action by Optionee which has a detrimental effect
on the Corporation’s reputation or business, (G) failure to perform the duties
assigned or requested by Optionee’s superiors, or (H) negligence, incompetence
or willful misconduct by Optionee in the performance of Optionee’s duties.
 
(II)     “Fair Market Value” of such Shares shall mean the fair market value as
determined, as of the date of the Corporation’s election to purchase, in good
faith by the Corporation’s Board of Directors.
 
(III)     “Permanent Disability” shall mean the mental or physical inability to
perform satisfactorily the essential functions of Optionee’s full-time duties,
with or without a reasonable accommodation, as determined by a physician
satisfactory to the Corporation; provided, however, that any disability which
continues for one hundred and twenty (120) days (whether or not consecutive) in
any twenty-four (24) month period shall be deemed a total and permanent
disability.
 
 
(c)
Subject to the provisions of Section 2 hereof, following Optionee’s termination,
and if no provision of Section 3 specifies a period within which vested options
must be exercised or that they lapse, expire and/or terminate, the vested
portion of the Option will remain in effect for a period of ninety (90) days
following such termination (but in no event later than the date specified in
paragraph 3(a) above), or, if such termination is on account of death or
Permanent Disability, for a period of one (1) year following such termination
(but in no event later than the date specified in paragraph 3(a) above) and if
such termination is on account of Permanent Disability and Optionee dies during
the one year period following termination, the later of such one year period or
three (3) months after the date of such death (but in no event later than the
date specified in paragraph 3(a) above), at the end of which period, to the
extent it has not been exercised, the Option will terminate.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(d)
Notwithstanding any other provision of this Agreement to the contrary, whether
express or implied, the Committee may, in its sole discretion, by providing at
least 30-days prior written notice to the Participant, elect to (i) accelerate
the date of expiration of the Option to the effective date of the Change in
Control and (ii) require that in lieu of the exercise of the Option, the
Participant be provided with a net payment as set forth in this Section
3(d).  Any payments to be made to Participant under this Section 3(d) shall be
in an amount equal to the excess, if any, of (i) the Fair Market Value of a
share of Common Stock on the effective date of the Change in Control over (ii)
the exercise price per Share, multiplied by the number of Shares with respect to
which this Option is exercisable as of the effective date of such Change in
Control, less any required withholding taxes.  Payments under this Section 3(d)
shall be made, in the sole discretion of the Corporation, (i) in cash, (ii) in
the form of the consideration being paid to holders of Shares in connection with
such Change in Control, or (iii) any combination of the foregoing.

 
4.           EXERCISE OF THE OPTION.  Subject to the other provisions of this
Agreement, the Option shall only be exercisable to the extent vested.  In order
to exercise the Option as to the portions of the Option which have vested, the
Optionee must do the following:
 
 
(a)
deliver to the Corporation a written notice, in the form attached as Exhibit A
hereto, specifying the number of Shares for which the Option is being exercised;

 
 
(b)
deliver to the Corporation the consideration to be paid for the Shares to be
issued upon exercise of an Option or portion thereof. The consideration may
consist of one or more of the following:  (i) cash or money order, (ii) check by
certified or official bank check or personal check, (iii) promissory note (if
permitted by the Corporation), (iv) any combination of the foregoing methods of
payment as permitted by the Committee, or (v) such other consideration and
method of payment for the issuance of Shares to the extent permitted under
applicable laws and approved by the Committee; and

 
 
(c)
execute and deliver to the Corporation any other documents reasonably required
from time to time by the Committee in order to effect compliance with the
Securities Act of 1933, as amended (the “1933 Act”), applicable state securities
laws, or any other applicable law, rule or regulation; and

 
 
(d)
to the extent applicable, execute and deliver to the Corporation any joinder or
counterpart signature page to the Corporation’s stockholder agreement
(“Stockholder Agreement”) evidencing the recipient’s agreement to abide and be
bound by the terms thereof and acknowledging and agreeing that ownership of
Shares is subject to the terms of said Stockholder Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
5.           DELIVERY OF SHARE CERTIFICATE.  As soon as practicable after the
Option has been duly exercised and the Optionee has complied with the provisions
of Section 4 hereof, the Corporation shall provide for the benefit of the
Optionee a certificate for the Shares for which the Option was duly exercised,
the original of which certificate shall be maintained with the books and records
of the Corporation and held for the benefit of the Optionee, with a copy thereof
provided to Optionee; provided, to the extent applicable, that Optionee shall
first be required to execute and deliver the Corporation’s form of joinder
agreement evidencing Optionee’s agreement to be bound by the provisions of the
Corporation’s Stockholder Agreement which may contain, among other things,
certain restrictions on transfer and rights of the Corporation to purchase, in
certain circumstances, the Shares held by Optionee.
 
6.           NONTRANSFERABILITY.  Options may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent and distribution and may be exercised, during the lifetime
of the Optionee for the periods prescribed herein, only by the Optionee (or in
the case of death of Optionee, by Optionee’s legal representative in accordance
herewith).  Additionally, the Shares purchased pursuant to the Options may not
be registered, and, as such, may be subject to further restrictions on transfer.
 
7.           REPRESENTATIONS AND WARRANTIES OF THE OPTIONEE.  By executing this
Agreement, the Optionee accepts the Option and represents and warrants to the
Corporation and covenants and agrees with the Corporation as follows:
 
 
(a)
The Optionee agrees to comply with and be bound by all of the provisions of this
Agreement.  The Optionee acknowledges receipt of a copy of this Agreement and
the opportunity to discuss the terms with an appropriate representative of the
Corporation.

 
 
(b)
The Optionee recognizes, agrees and acknowledges that no registration statement
under the 1933 Act, or under any state securities laws, has been filed with
respect to the Option or any Shares that may be acquired upon exercise of the
Option, the Corporation is not required to and has no present intention of
preparing and filing such a registration statement.  Accordingly, Shares
acquired pursuant to the Option may be required to be held indefinitely.

 
 
(c)
The Optionee represents and warrants that the Option and any Shares acquired
upon exercise of the Option will be acquired and held by the Optionee for the
Optionee’s own account, for investment purposes only, and not with a view
towards the distribution or public offering thereof nor with any present
intention of reselling or distributing the same at any particular future time.

 
 
(d)
The Optionee agrees not to sell, transfer or otherwise dispose of any Shares
that may be acquired upon exercise of the Option unless (i) there is in effect a
registration statement under the 1933 Act covering the proposed disposition and
compliance with governing state securities laws, (ii) the Optionee delivers to
the Corporation, at the Optionee’s expense, a “no-action” letter or similar
interpretative opinion, satisfactory in form and substance to the Corporation,
from the staff of each appropriate securities agency, to the effect that such
shares may be disposed of by the Optionee in the manner proposed, or (iii) the
Optionee delivers to the Corporation, at the Optionee’s expense, a legal
opinion, satisfactory in form and substance to the Corporation, of legal counsel
designated by the Optionee and satisfactory to the Corporation, to the effect
that the proposed disposition is exempt from registration under the 1933 Act and
governing state securities laws.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(e)
The Optionee acknowledges and consents to the appearance of a restrictive
legend, referring to the transfer and other restrictions imposed by this
Agreement and the Stockholder Agreement, on each certificate representing Shares
issued upon exercise of the Option.

 
 
(f)
The Optionee agrees not to sell, transfer or otherwise dispose of the Option or
any Shares acquired upon exercise of the Option, except as specifically
permitted by this Agreement, any applicable other agreement with the
Corporation, the Corporation’s Stockholder Agreement, and any applicable
securities laws.  Optionee acknowledges that it bears sole responsibility for
reviewing and understanding the Corporation’s Stockholder Agreement and
consulting with his or her own legal and tax advisors regarding ownership of
Shares, and the Corporation undertakes no responsibility to do so; a copy of the
relevant portions of the Corporation’s Stockholder Agreement will be provided
upon request of Optionee for review purposes during the 21 day period prior to
any vesting date subject to the Stockholder Agreement being held in strictest
confidence as Corporation confidential information, with the provisions of any
confidentiality agreement (or other agreement containing provisions regarding
Optionee’s obligations to maintain Corporation information in confidence)
between Corporation and Optionee equally applying to the Stockholder Agreement.

 
8.           NO RIGHT TO EMPLOYMENT OR ENGAGEMENT.  Nothing contained in this
Agreement shall confer or be construed to confer on the Optionee any right to
continue in the employ or service of the Corporation or interfere in any way
with the right of the Corporation to terminate the Optionee’s employment or
engagement with the Corporation at any time, with or without cause (subject,
however, to the provisions of any written employment, consulting or advisor
agreement between the Optionee and the Corporation).
 
9.           RIGHTS AS STOCKHOLDER.  The Optionee will have no rights as a
stockholder of the Corporation on account of the Option or on account of Shares
to be acquired upon exercise of the Option (but with respect to which no
certificates have been issued for the benefit of the Optionee).
 
 
7

--------------------------------------------------------------------------------

 
 
10.           TAX WITHHOLDING.  As a condition to the exercise of any Option,
the Optionee shall pay, or make arrangements satisfactory to the Committee for
payment to the Corporation of, all federal, state and local income, employment
and other taxes, if any, required to be withheld by the Corporation in
connection with the exercise of the Option.
 
11.           FURTHER ASSURANCES.  The Optionee agrees from time to time to
execute such additional documents as the Corporation may reasonably require in
order to effectuate the purposes of this Agreement.
 
12.           BINDING EFFECT.  This Agreement shall bind and inure to the
benefit of the successors, assigns, transferees, agents, personal
representatives, heirs and legatees of the respective parties.
 
13.           ENTIRE AGREEMENT; MODIFICATIONS.  This Agreement constitutes the
entire agreement and understanding between the Corporation and the Optionee
regarding the option granted hereunder and supersede any prior discussions with
respect to such subject matter that is not evidenced by a written, executed and
separate award agreement.  No modification of the Option or this Agreement, or
waiver of any provision of this Agreement, shall be valid unless in writing and
duly executed by the Corporation and the Optionee.  The failure of any party to
enforce any of that party’s rights against the other party for breach of any of
the terms of this Agreement shall not be construed as a waiver of such rights as
to any continued or subsequent breach.
 
14.           GOVERNING LAW.  This Agreement shall be governed by the internal
laws, and not the laws of conflict of laws, of the State of Delaware.  This
Agreement is in all respects intended by each party hereto to be deemed and
construed to have been jointly prepared by the parties and the parties hereby
expressly agree that any uncertainty or ambiguity existing herein shall not be
interpreted against either of them.
 
15.           EXCLUSIVE JURISDICTION AND VENUE.  The parties agree that the
exclusive jurisdiction and venue with respect to any claim or cause of action
arising under or relating to this Agreement shall be any State or Federal court
located within, and shall take place in, the City of Chicago, Illinois, and each
party hereto waives personal service of any and all process upon it, and
consents that all services of process be made by registered mail, directed to it
at its address as set forth herein, and service so made shall be deemed to be
completed three days following deposit in the U.S. mail with postage
prepaid.  The parties hereto each waive any objection based on forum non
conveniens and waive any objection to venue of any action instituted
hereunder.  Nothing in this paragraph shall affect the right of the parties
hereto to serve legal process in any other manner permitted by law.  All parties
hereto submit to and agree that notwithstanding the above, the Corporation may
elect, in its sole discretion, that any dispute arising under this Agreement may
be submitted to binding arbitration pursuant to the American Arbitration
Association commercial arbitration rules, and the Corporation may also elect in
its discretion, to the extent then in effect, whether the expedited rules
thereunder shall apply; and in such case the Optionee agrees to submit to such
binding arbitration in lieu of litigation in a court of law.  The Corporation
shall have the right to make such election even after the filing of an action in
a court of law, and if the Corporation so elects, then so long as the court has
not ruled on a dispositive motion, such court proceeding shall be dismissed
without prejudice.
 
 
8

--------------------------------------------------------------------------------

 
 
16.           Intentionally omitted.
 
17.           ADJUSTMENTS.  In the event of any change in corporate
capitalization such as a stock split or dividend or any partial or complete
liquidation of the Corporation, such adjustment shall be made in the number and
class of Shares which may be delivered hereunder, or in the number and class of
and/or price of Shares underlying the outstanding Options, as may be determined
to be appropriate and equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights; provided, however, that the number of
Shares subject to any Option shall always be a whole number.
 
18.           PARTICIPANT RESPONSIBLE FOR TAXES AND PENALTIES.  To the extent
applicable, it is intended that this Agreement comply with the provisions of
Section 409A of the Code.  This Agreement shall be administered in a manner
consistent with this intent, and any provision that would cause the Agreement to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Corporation without the consent of Optionee).  Notwithstanding the
foregoing, the Corporation shall not be obligated to guarantee any particular
tax result for Optionee, including without limitation, as relates to any income
attributable to the difference, if any, between the Option Price and the fair
market value of the Option, or taxes or penalties as may be imposed by
application of Section 409A of the Code, and Optionee shall be responsible for
any taxes and penalties imposed by any taxing authority on Optionee in
connection with this Agreement.
 
19.           OPTIONEE RESPONSIBLE FOR SECTION 83(b) ELECTION.  The Optionee
understands that Section 83 of the Internal Revenue Code of 1986, as amended
(the "Code"), taxes as ordinary income the difference between the amount paid
for the Shares and the fair market value of the Shares as of the date any
restrictions on the Shares lapse.  In this context the "restriction" is based on
the vesting provisions contained herein.  In the event the Corporation has
registered its securities under the Exchange Act, "restriction" with respect to
officers, directors and 10% shareholders also means the six-month period after
purchase during which such officers, directors and 10% shareholders are subject
to suit under Section 16(b) of the Exchange Act.  The Optionee understands that
if such provision is applicable to him/her, he/she may elect to be taxed at the
time the Shares are purchased rather than when the Shares become fully vested or
six-month Section 16(b) period expires by filing an election under Section 83(b)
of the Code with the IRS within thirty (30) days from the date hereof.  Even if
the fair market value of the Shares equals the amount paid for the Shares, the
election must be made.  The Optionee understands that failure to make this
filing timely will result in the recognition of ordinary income by the Optionee
(once the Option vests or after the lapse of the six month Section 16(b) period)
on the difference between the purchase price and the fair market value of the
Shares at the time such restrictions lapse.  The Optionee further understands
that the income tax laws of Optionee’s state of residence may contain provisions
similar to Section 83.
 
OPTIONEE ACKNOWLEDGES THAT IT IS OPTIONEE'S SOLE RESPONSIBILITY AND NOT THE
CORPORATION'S TO FILE TIMELY THE ELECTION UNDER INTERNAL REVENUE CODE SECTION
83(b) AND UNDER ANY CORRESPONDING PROVISIONS OF STATE TAX LAW, EVEN IF OPTIONEE
REQUESTS THE CORPORATION OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
OPTIONEE'S BEHALF.  OPTIONEE SHOULD CONSULT ITS OWN TAX ADVISOR AS TO THE TAX
CONSEQUENCES OF THIS AWARD.  IRS RULES AND GUIDANCE MAY CHANGE.
 
 
9

--------------------------------------------------------------------------------

 
 
20.           POWER OF ATTORNEY.  In the event of an election to purchase Shares
by the Corporation pursuant to the purchase rights set forth in this Agreement
or in any other agreement entered into by Corporation and Optionee, Optionee
hereby grants and appoints each director or officer of the Corporation with full
power of substitution, as his, her or its true and lawful attorney-in-fact, with
full power and authority in his, her or its name, place and stead to execute,
acknowledge, deliver, swear to, file and record at the appropriate public or
private offices such documents, instruments and conveyances as may be necessary
or appropriate to effect exercise of a duly exercised purchase right in
accordance with the terms hereof, or to acknowledge and agree to such
amendment.  The authority granted by this Section 20 is a special power of
attorney coupled with an interest, is irrevocable, and shall not be affected by
the subsequent incapacity or disability of Optionee, may be exercised by a
signature for Optionee, and shall survive the transfer by  Optionee of the whole
or any portion of his, her or its Shares.
 
21.           COMPLIANCE WITH SECTION 280G OF THE CODE.  Corporation intends
that Optionee shall not receive any excess parachute payment as defined under
Code Section 280G.  Accordingly, in the event that the amounts due hereunder and
otherwise payable to Optionee would cause the limitations under Code Section
280G(b)(2)(A)(ii) to be exceeded, then any proceeds paid hereunder on account of
a Change of Control, in the absence of an agreement to the contrary as may be
authorized by the Committee, would be reduced to an amount equal to one dollar
less than the applicable limit under Code Section
280G(b)(2)(A)(ii).  Notwithstanding the foregoing provisions of this Section 21,
such provisions shall not apply provided that Optionee shall be responsible for
and pay any and all taxes (including, without limitation, Corporation’s portion
of FICA and OASDI and other employment taxes and any tax or penalty of any
nature arising from excess parachute payments) and penalties, if any, arising
out of exercise of the Option hereunder.
 
22.           JURY WAIVER.  THE OPTIONEE AND THE CORPORATION HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE PARTIES ARISING OUT OF OR IN ANY WAY RELATED TO THIS
DOCUMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT TO THE CORPORATION TO PROVIDE
THE OPTIONEE WITH THE RIGHTS DESCRIBED HEREIN.
 
23.           COMPLIANCE WITH APPLICABLE LAWS. THE CORPORATION’S OBLIGATION TO
ISSUE SHARES UPON EXERCISE OF THE OPTIONS IS EXPRESSLY CONDITIONED UPON THE
COMPLETION BY THE CORPORATION OF ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH
SHARES UNDER ANY STATE AND/OR FEDERAL LAW OR RULINGS OR REGULATIONS OF ANY
GOVERNMENTAL REGULATORY BODY, OR THE MAKING OF SUCH INVESTMENT REPRESENTATIONS
OR OTHER REPRESENTATIONS AND UNDERTAKINGS BY THE OPTIONEE OR ANY PERSON ENTITLED
TO EXERCISE THE OPTION IN ORDER TO COMPLY WITH THE REQUIREMENTS OF ANY EXEMPTION
FROM ANY SUCH REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES WHICH THE
ADMINISTRATOR SHALL, IN ITS SOLE DISCRETION, DEEM NECESSARY OR ADVISABLE. SUCH
REQUIRED REPRESENTATIONS AND UNDERTAKINGS MAY INCLUDE REPRESENTATIONS AND
AGREEMENTS THAT THE OPTIONEE OR ANY PERSON ENTITLED TO EXERCISE THE OPTION (i)
IS NOT PURCHASING SUCH SHARES FOR DISTRIBUTION AND (ii) AGREES TO HAVE PLACED
UPON THE FACE AND REVERSE OF ANY CERTIFICATES A LEGEND SETTING FORTH ANY
REPRESENTATIONS AND UNDERTAKINGS WHICH HAVE BEEN GIVEN TO THE ADMINISTRATOR OR A
REFERENCE THERETO.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


Juhl Wind, Inc.




By  /s/ John Mitola
Its: President

 
OPTIONEE:


 
/s/ Wesley K. Clark
Wesley K. Clark


NOTE: The original executed Agreement shall be held by the Corporation, with a
copy thereof provided to Optionee
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF NOTICE OF EXERCISE OF OPTION
(Attachment to Option Agreement)
 
To:           Juhl Wind, Inc. (the “Corporation”)




The undersigned holds an Option (the “Option”), represented by an Option
Agreement dated effective as of June 29, 2009 (the “Agreement”), granted to the
undersigned.  The undersigned hereby exercises the Option and hereby elects to:
 
[check one box]
 
 
o
Purchase ______________ Shares of the Corporation (the “Shares”), pursuant to
the Option.  This notice is accompanied by full payment of the Option Price for
the Shares in cash or by check or in another manner permitted by the Agreement.

 
 
o
Surrender the right to purchase ____________ Shares upon exercise of the Option
and receive ____________ Shares by reason of a “cashless” exercise pursuant to
the Agreement if permitted by the Committee.  [THIS METHOD OF EXERCISE IS ONLY
AVAILABLE WITH ADVANCE CORPORATE APPROVAL]

 
The undersigned has also paid, or made arrangements satisfactory to the
Corporation’s Board of Directors for payment of, all federal, state and local
taxes, if any, required to be withheld by the Corporation in connection with the
exercise of the Option.
 
The undersigned reaffirms, as of the date hereof, each of the representations,
warranties, agreements, acknowledgments and understandings of the undersigned
contained in the Agreement.
 
Date:  _____________, 20__.
__________________________________
Wesley K. Clark
 
 
 
12